Citation Nr: 0631893	
Decision Date: 10/13/06    Archive Date: 10/16/06	

DOCKET NO.  03-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, evaluated as 30 percent disabling prior to 
May 21, 2002, and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  A March 2006 rating decision 
granted a 50 percent evaluation for service-connected post-
traumatic stress disorder, effective May 21, 2002.  

This case was previously before the Board in August 2004, at 
which time it was remanded for additional development.  The 
case is now once more before the Board for appellate review.

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
post-traumatic stress disorder.  In that regard, pertinent 
evidence on file is to the effect that, in June 1999, the 
veteran was involved in a motor vehicle accident, at which 
time the vehicle in which he was riding became airborne, and 
"flipped over" a number of times.  Reportedly, at the time 
of this accident, the veteran sustained a number of 
injuries, including closed head injuries.

The Board notes that, while on various occasions, both the 
veteran and his various treating physicians have alluded to 
the aforementioned motor vehicle accident, the actual 
medical records reflecting treatment of the veteran 
subsequent to that accident are not at this time a part of 
his claims folder.  Moreover, following a VA psychiatric 
examination in August 2001, a VA psychologist offered his 
opinion that, while the veteran's Vietnam-related 
symptomatology was a "moderate factor" in his disability, 
the bulk of his symptomatology was related to his motor 
vehicle accident and closed head injury.

Significantly, during the course of VA outpatient treatment 
in May 2002, a VA psychologist wrote that he had reviewed 
the findings on the aforementioned VA psychiatric 
examination, and felt that such findings showed some 
"overlap" between the veteran's post-traumatic stress 
disorder symptomatology and symptomatology attributable to 
his closed head injury.  According to the psychologist, this 
"overlap" made it "difficult to disentangle" symptomatology 
attributable to the veteran's service-connected post-
traumatic stress disorder from that related to his closed 
head injury.  This was particularly the case given that the 
degree of disability ascribed to the veteran's head injury 
was highly inconsistent with other comments in the 
examination report.  Under the circumstances, the 
psychologist "strongly encouraged" that the veteran undergo 
a neuropsychiatric evaluation in order to differentiate 
symptomatology due to the head injury from that related to 
post-traumatic stress disorder.  

In an attempt to clarify the veteran's presenting 
symptomatology, the Board, in August 2004, remanded the case 
to the RO for, among other things, VA psychiatric and 
neurologic examinations, both of which were to have been 
conducted by a physician.  Following those examinations, the 
examiners were to attempt to differentiate symptomatology 
attributable to the veteran's service-connected post-
traumatic stress disorder from that more likely attributable 
to his nonservice-connected residuals of closed head injury.

Pertinent evidence of record is to the effect that the 
veteran asked that the request for a neurological 
examination be "sent back."  The Board presumes the veteran 
did not wish to report for that examination.  Moreover, the 
requested VA psychiatric examination, which was undertaken 
in March 2005, was apparently conducted not by a VA 
psychiatrist/physician as requested in the prior remand 
instructions, but, rather, by a VA psychologist.  
Significantly, following that examination, it was the 
opinion of the examining psychologist that the veteran's 
cognitive deficits, while present, were minor.  Rather, 
testing completed during the course of the examination 
suggested that, while the veteran had some difficulty with 
attention and concentration, he otherwise exhibited 
generally intact cognitive abilities.  In the opinion of the 
examiner, the bulk of the symptomatology noted during the 
course of testing and examination was suggestive of post-
traumatic stress disorder with depression, rather than 
dementia or cognitive problems of another kind.  While the 
veteran might have received a mild brain injury as the 
result of his motor vehicle accident in 1999, according to 
the examiner, the primary result of that accident was to 
cause previously-hidden and controlled symptoms of post-
traumatic stress disorder to resurface, resulting in serious 
problems for the veteran.

As is clear from the above, there exist two divergent 
opinions regarding the level of disability attributable to 
PTSD and attributable to traumatic brain injury.  Neither 
opinion, however, was provided by a medical doctor.  In his 
substantive appeal, the veteran pointed out that the fact 
that the August 2001 examiner was not a medical doctor, and 
he rendered conclusions that only a medical doctor could 
make.  The veteran argued that such facts rendered that 
examination inadequate.  As the March 2005 examiner also was 
a psychologist, such examination suffers from the same 
inadequacies.  Under the circumstances, the Board is of the 
opinion that remand for examination by a neuropsychiatrist, 
preferably, or by a neurologist and a psychiatrist, as 
previously requested in the prior remand instructions, is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination scheduled 
in conjunction a claim for increase, the claim shall be 
denied.

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted, and 
a request made that he provide 
information regarding the name and 
address of the medical facility or 
facilities where he received treatment 
following his motor vehicle accident in 
June 1999.  Those facilitie(s) should 
then be contacted, with a request that 
they provide copies of any and all 
records of treatment provided the 
veteran following the motor vehicle 
accident in question.  The veteran 
should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the claims file.  
Moreover, the veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2005, the date of 
the most recent pertinent evidence of 
record, should also be obtained and 
incorporated in the claims folder.  Once 
again, the veteran should be requested 
to sign the necessary authorization for 
release of any private medical records 
to the VA.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
claims file.  In addition, the veteran 
and his representative should be 
informed of any such problem.

3.  The veteran should then be afforded 
an additional VA examination by a 
neuropsychiatrist in order to more 
accurately determine the current 
severity of his service-connected post-
traumatic stress disorder.  Should the 
scheduling of such an examination prove 
impossible, the veteran should be 
afforded separate VA psychiatric and 
neurologic evaluations, which must be 
conducted by a psychiatrist and a 
neurologist, respectively.  

As regards to requested examination(s), 
all pertinent symptomatology and 
findings should be reported in detail, 
and all appropriate studies should be 
performed.  Following completion of the 
examination(s), the examiner(s) should, 
to the extent possible, differentiate 
symptomatology directly attributable to 
the veteran's service-connected post-
traumatic stress disorder from that more 
likely the result of other causes, 
including the veteran's closed head 
injury.  Should it prove impossible to 
differentiate psychiatric symptomatology 
attributable to the veteran's post-
traumatic stress disorder from that 
attributable to other, nonservice-
connected causes, the examiner(s) should 
specifically so state.  

The claims folder and a separate copy of 
this REMAND must be made available to 
and reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

